Petition for Writ of Mandamus Denied and Opinion filed March 11, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00099-CV



                             IN RE O.A.O., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-76763

                         MEMORANDUM OPINION

      On Tuesday, February 23, 2021, relator, Omar Abdullah Omar, filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Barbara J. Stalder, presiding judge of the 280th District Court of Harris
County, to vacate her final protective order entered October 13, 2020.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                         2